Citation Nr: 0209948	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel







INTRODUCTION

The veteran served on active duty from July 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), which denied a claim for service 
connection for MS.

The veteran testified at RO hearings in June 1999 and 
September 2000, and at a Travel Board hearing in March 2001.

The Board remanded this case in July 2001 for additional 
development.  The RO has conducted the requested development, 
and the case has been returned to the Board for appellate 
review.


FINDING OF FACT

The competent medical evidence indicates the veteran does not 
have MS, nor is the claimed but undiagnosed condition related 
to service.


CONCLUSION OF LAW

Claimed MS was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

A review of the claims files reveals that the veteran served 
on active duty from July 1963 to April 1966.  The veteran's 
service medical records are silent as to any neurological 
complaints or a diagnosis of MS.

The veteran filed a claim for service connection for MS in 
October 1998, alleging that the claimed disability had had 
its onset while in service in 1965, due to "trauma effect of 
blood poisoning causing the onset of MS."  He thereafter 
said, in another statement also dated in October 1998, that 
his MS "went undiagnosed" while in service, that "[m]odern 
technology allows me to go back to injuries I sustained 
leading to inactive [MS] in Africa and this remained in 
[e]ffect till April ... 1985 where I went into the second phase 
of relapsing [MS]," that "[a]ny physician can now diagnose 
MS without clinically testing of the patient," and that 
"the clinical testing only affirms the neurological deficits 
on injuries so sustained."

Regarding the veteran's testimony offered at RO hearings 
conducted in June 1999 and September 2000, and the March 2001 
Travel Board hearing, the Board notes that these essentially 
centered around the veteran's belief that he developed 
symptoms of MS during service (specifically, double vision 
and blurred vision), and that post-service physical trauma 
suffered in the hands of policemen in April 1985 
"triggered," or activated, his dormant MS.  (See pages 7 
and 8 of the transcript of the June 1999 RO hearing; page 3 
of the transcript of the September 2000 RO hearing; and pages 
2 and 3 of the transcript of the March 2001 Travel Board 
hearing.)  At the Travel Board hearing, the veteran 
acknowledged that a diagnosis of MS had not been formally 
rendered and that he was not under current treatment for MS, 
but said that such a diagnosis was indeed warranted because 
he had himself diagnosed it, and stated that "MS is one of" 
the medical ailments for which he was getting Social Security 
benefits.  (See pages 2, 4 and 5 of the transcript of the 
March 2001 Travel Board hearing.)

A VA discharge summary of a July/August 1987 hospital 
admission for elective right knee arthroscopy reveals 
incidental diagnoses of chronic meningitis with persistent 
lymphocytic cerebrospinal fluid, pleocytosis, and elevated 
protein, etiology determined; and status post head trauma, 
with history of blow out fracture of the right orbit, 1985.

The veteran was examined, for Social Security disability 
purposes, by a private neurologist in June 1989, who stated, 
in his medical examination report of the same date, that the 
veteran described his disability as beginning in 1984, when 
he slipped on ice, injuring his right ankle and knee.  
According to the history provided by the veteran, he was 
assaulted and beaten badly by a police officer in April 1985, 
and suffered a bad head injury with a blow-out fracture of 
the orbit, lacerations, and contusions.  Months later, he 
said he was found to have some nervous symptoms and was 
treated for a chronic meningitis.  Thereafter, he had a 
number of lumbar punctures, and the veteran believed that his 
spinal fluid was not yet normal.  The veteran then had had 
some trouble with double vision, which had been corrected, 
and a minor stroke in June 1988.  Currently, the veteran said 
that he felt horrible, although the neurologist noted that he 
looked healthy.  The neurological examination was essentially 
negative, and the examiner listed his impression, comment, 
and summary as follows:

MY IMPRESSION:  No evidence of any 
disorder at the present time.

MY COMMENT:  The outstanding thing to me 
with [the veteran] is that he has a 
healthy, strong appearance, he is 
bronzed, sunburned from the beach around 
Salem and the fact that he talked 
endlessly in a way which hardly made any 
sense.  It does appear that he does have 
some sort of a chronic lymphocytic 
meningitis in 1987 which the doctors at 
the Veterans Hospital didn't understand 
particularly because he was never sick.  
...

SUMMARY:  The summary is that I can find 
nothing wrong and indeed his back and 
neck seem normal.

The veteran also underwent a private 
psychological/psychodiagnostic evaluation in July 1989 to 
assess organicity.  It was noted at the outset, the 
following:

The [veteran] presented a very formidable 
interviewing problem.  He could not stay 
focused on the subject of inquiry and 
frequently exhibited flight of ideas.  He 
took refuge in talking about his physical 
problems in medical terminology and has 
thought about them and written on them 
enough to present a superficial fluency 
and understanding of them.  Further 
questioning, though, revealed that his 
understanding is not particularly 
intricate and that his verbiage is more 
of a façade, than a genuine appreciation 
of his condition.  Nonetheless, he has 
expended a great deal of effort to 
construct an argument for his physical 
problems.  It is not within my pervue to 
determine the reality or medical basis of 
his physical difficulties.  However, it 
is evident that there is some distortion 
and disturbed thinking around his 
professed somatic problems.

According to the above report, the veteran believed that he 
possessed a great knowledge of medicine, and that his past 
medical care givers had given him the "run around" and 
concealed from him his real symptoms and problems.  The 
veteran associated the onset of his medical difficulties with 
a conglomerate of medical problems which ensued after a 
severe beating by the police in 1985.  In the examiner's 
opinion, the veteran exhibited what appeared to be a 
delusional disorder, with many somatic and grandiose trends.

A VA ambulatory diagnostic treatment center summary dated in 
October 1990 reflects a three-week period of medical 
treatment due to complaints of swelling in the legs and lower 
back, headaches, blurry vision, disequilibrium, tinnitus, and 
hyperesthesia of the arms, hands, and legs, and a history of 
aseptic meningitis.  The discharge diagnoses were listed as 
peripheral vascular disease, probable irritable bowel 
syndrome, history of aseptic meningitis, and alcohol abuse.

A July 1997 private medical record reflects emergency medical 
treatment due to complaints of a three-hour history of 
intermittent, substernal, sharp chest discomfort accompanied 
by chest pressure, with a medical history significant for a 
recent inferior myocardial infarction.  MS was not among the 
discharge diagnoses listed, and the subscribing physician 
pointed out the following:

[The veteran] has a somewhat fantasy 
riddled past medical history.  He claims 
to have [MS] by his own self diagnosis.  
This has not been confirmed by a 
neurologist.  He also claims to have had 
six heart attacks in the past.

A November 1997 private neurological examination report 
reveals a follow-up consultation due to a history of post-
traumatic syndrome and headaches.  According to this report, 
the veteran had been in good health until 1985, when he was 
beaten up and had suffered an orbital fracture of the right 
eye.  Since then, he had suffered from headaches, neck 
soreness, low back pain, bilateral hand and forearm numbness, 
and additional symptoms such as vertigo, unsteady gait, and 
generalized fatigue.  He had had multiple evaluations, 
including two MRIs and multiple spinal taps.  He had been 
told that he had aseptic meningitis, and was even given a 
diagnosis of Molleret's meningitis.  The veteran acknowledged 
that a diagnosis of MS had never been given to him by VA, but 
expressed concern that his symptoms may be related to an 
undiagnosed MS.  The neurological examination, however, was 
entirely negative and the neurologist noted, in the 
impression section, that there had been no change in the 
post-traumatic headaches and low back pain, and that there 
had been no changes in the veteran's gait since last seen.

Private medical records dated in January 1998 reveal a 
history of diplopia in 1965, blurred vision and diplopia in 
1985, difficulty walking and slurred speech in 1998, and an 
assessment of "possible MS."

Private medical records dated in August 1998 reveal a 
consultation due to possible claudication of the legs, and 
the veteran's complaints of having had similar symptoms 
"going back to the time he had his [MS] diagnosed 15 years 
ago ... ."

On VA neurological disorders medical examination in December 
1998, the veteran stated that he had a diagnosis of MS, and 
that the work-up was done by VA in the mid 1980's, although 
those records "were not available" for review.  Records of 
studies done in 1995 and 1998 revealed differential diagnoses 
with findings consistent with demyelinating disease, small 
vessel disease, infection, or vasculitis.  It was noted that 
the records also showed a prior diagnosis of lymphocytic 
meningitis, and that "[t]here is no documentation [in the 
record] of definitive [MS]."  The veteran gave a history of 
symptoms first beginning while on active duty in 1965, 
describing a consolidation of symptoms that occurred all at 
once and then remitted completely after a brief duration.  
The symptoms included urinary retention with nocturia, bowel 
incontinence, blurry vision, diplopia, dizziness, vertigo, 
lethargy, and ataxia.  The veteran stated that he initially 
had remitting, relapsing MS and that this had now progressed 
to "progressive" MS.  It was noted that the veteran was 
"quite adamant about this being the diagnosis and refers 
continually to a protocol that he states was released from 
McLean, Virginia."  The veteran stated that he had 
remissions approximately every 10 months, that they became 
progressively less and less frequent with a decreasing 
interval between symptoms, and that the symptoms were now 
"permanent."  His medical history was noted to include 
coronary artery disease and hypertension.  The neurological 
examination was essentially negative, and the assessment and 
diagnoses were listed as follows:

ASSESSMENT:  The [veteran] is a 54-year 
old right-handed male who presents for 
evaluation.  He states that he has been 
given the diagnosis of [MS].  There is no 
documentation of such and his diagnosis 
based on his history and his exam today 
remains uncertain.  His findings are more 
consistent with a peripheral neuropathy 
than a central nervous system 
demyelination.

NEUROLOGICAL DIAGNOSIS:
1.  Chronic aseptic meningitis as 
evidenced by lymphatic pleocytosis of C9F 
documented in discharge summary from ... 
1997.
2.  In regards to MS, I do not find any 
evidence of active MS on today's 
neurological exam.

An addendum to the above medical examination report, dated in 
December 1998, was added to the record, essentially to amend 
the first diagnosis to read as follows:  

Chronic aseptic meningitis as evidenced 
by lymphocytic gliocytosis of the 
cerebrospinal fluid documented in the 
discharge summary from Jamaica Plains VA 
Hospital, dated 1987.

The report of a January 1999 private MRI of the veteran's 
brain reveals nonspecific white matter lesions in the brain, 
which, based on a "history" of prior MS, was felt to most 
likely represent demyelination, with other less likely 
etiologies being ischemia and gliosis, but with no 
enhancement suggesting an active process.  The report of a 
private MRI of the veteran's cervical spine, of the same 
date, reveals possible cord signal abnormality at the 3-4 
level, with no evidence of enhancement to suggest an active 
process, but with the possibility of there being a 
demyelinating process at this location not being excluded.

A private medical record dated in October 1999 reveals 
notations to the effect that the veteran's history of MS was 
"NOT DOCUMENTED;" that the veteran was "very distrustful 
of [the] med[ical] profession and [had a history of] 
dishonesty; and that the veteran reported symptoms including 
"optic neuritis," fatigue, and weakness, which he believed 
were "consistent with" a diagnosis of MS, although it was 
noted that he had never been given such formal diagnosis.  
Another private medical record, of the same date, indicates 
that the veteran was an "unreliable source of information, 
suspect for confabulations and [questionable] misleading 
statements," that it was clear from interviewing him that he 
had some knowledge of medical jargon, and that it had been 
suggested that he may be fixated on medical issues such as MS 
"despite no evidence to that effect."

Another private medical record also dated in October 1999 
reveals that the veteran was "convinced that he has MS," 
even though "no other physician has given that 
d[iagnosis]."  This physician noted that the veteran, who 
had come this time for treatment of his bladder problems, 
"may have some neurologic problem but it does not appear to 
be MS ... ."

According to a November 1999 record from Dr. Miguel Martinez, 
the private physician that the veteran has identified as his 
primary care provider, the veteran was "absolutely convinced 
that what he has is MS and upset that no one is treating 
him."  Dr. Martinez noted that he had explained to the 
veteran that he was not a neurologist, but that he had not 
been able to, without any doubt, diagnose him with MS and 
that three different neurologists had seen the veteran in the 
past and none of them had given him an MS diagnosis, even 
though they agreed that he did have "some sort of 
degenerative disease."  A neurological abnormality of 
unknown etiology was the pertinent assessment listed.

An April 2000 medical record from a private neurologist 
reveals a referral from the veteran's primary care physician 
"for MS evaluation."  It was noted that the veteran had a 
history of aseptic meningitis and that prior neurological 
evaluations had all been negative for a diagnosis of MS.  
However, the veteran told the neurologist that he had had MS 
for 35 years, which had never been treated.  When asked why 
it had not been treated, the veteran responded that the 
doctors were "not smart enough" and that "any stupid could 
see the Dawson's finger plaques in my Corpus Callosum and 
Hypothalamus." The veteran then said that he had had 
constant MS symptoms on a daily basis since June 1998.  When 
asked what the symptoms were, the veteran said that he had at 
least 20 "clinical symptoms," of which the major ones were 
blurred vision, urine retention, and diarrhea.  He also gave 
vague complaints of sweating a lot after taking a shower, 
difficulty breathing, and shortness of breath.  The 
neurologist noted that the veteran had a histrionic 
personality.  The motor and sensory examinations were 
essentially negative, there was coordination, normal gait, 
good swinging of the arms, no Romberg, and, when asked to do 
tandem, the veteran said that he was unable because he was 
"too ataxic to do it."  The assessment was listed as 
follows:

Very unlikely that this [veteran] has 35 
years of [MS] with normal neurological 
exam, without treatment, but as no 
imaging studies [have been] done at the 
VA system and apparently he is about to 
star[t] legal proceedings regarding his 
disease and its inadequate treatment 
within [the] VA system, will order head 
MRI with Gd to [rule out] MS and see 
again after study.

A June 2000 private radiology report reveals the results of a 
CT evaluation of the veteran's head with an impression of 
"no acute findings demonstrated, [and] cerebral white matter 
low attenuation, most consistent with chronic small vessel 
disease."

Records obtained from the Social Security Administration 
reveal that the veteran was receiving disability benefits 
since September 1987 due to "sprains and strains - all 
types," chronic ischemic heart disease with angina, low back 
pain, minimal osteoarthritis, history of lymphocytosis of the 
cerebrospinal fluid, and atypical psychosis, and that these 
benefits were terminated in December 2000 for "medical" 
reasons.

An October 2000 private cardiovascular consultation report 
shows, as one of the items listed in the veteran's past 
medical history, the following item:

History of delusional behavior regarding 
claims of [MS].
 
On follow-up medical consultation with Dr. Martinez in 
January 2001, the veteran complained of bladder discomfort 
and urgency sensation for the past several days.  Other than 
that, it was noted that "he continues to complain of pretty 
much the usual symptoms of unspecified, difficult to express 
neurological symptoms."  Neurologically, Dr. Martinez noted 
that there were "[n]o significant changes in his unusual 
sensation that he has."  A couple of weeks later, in 
February 2001, Dr. Martinez noted that the veteran was still 
concerned about headaches and "MS types" symptoms, and that 
he requested a prescription of marijuana for his "MS" use.  
Dr. Martinez told the veteran that he could not do that and 
suggested an appointment with a neurologist "who may be able 
to do that."

On private medical consultation for Social Security purposes 
in May 2001, the veteran claimed several medical ailments to 
include low back pain, shortness of breath, difficulty 
urinating, chest pain, and a history of MS for the past 35 y 
ears.  The neurological examination was essentially negative, 
and "history of [MS]" was listed as one of the pertinent 
assessments.

Legal analysis

Initially, the Board notes that the veteran's claims files 
show that through correspondence, the rating decision on 
appeal, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim on appeal.  He 
has been afforded VA examinations.  Identified relevant 
private and VA medical records have been obtained to the 
extent possible.  The Board is satisfied that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Service connection may be established for a disability from 
disease or injury that was incurred in or aggravated in the 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection for MS may be rebuttably presumed if it is 
manifest to a compensable degree within seven years after the 
veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the present case, the record shows no competent medical 
evidence of the manifestation of MS during service, or within 
seven years after service.  The record does not show, either, 
an actual, formal diagnosis of MS at any point in time.  The 
only references to MS in the veteran's claims files are 
contained in a some medical records repeating the inaccurate 
"history" provided by the veteran of having suffered from 
MS since 1965, and the veteran's own statements to that 
effect.

The few medical references to the veteran's "possibly" 
suffering from MS and to a "history" of MS are not 
sufficient to find that MS has been diagnosed.  In this 
regard, it is noted that the United States Court of Appeals 
for Veterans Claims (the Court) has stated that the Board is 
not required to accept doctors' opinions that are based upon 
an appellant's lay recitation of his medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  (See also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), where the 
Court indicated that a bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional.)  Moreover, the veteran has been examined by VA 
and private neurologists, all of whom have agreed in that a 
diagnosis of MS is not warranted in this case.

The multiple references by the veteran in the claims files to 
his having suffered from MS since 1965 to the present time, 
which he has self-diagnosed, are not sufficient either to 
find that a formal medical diagnosis of MS has been rendered 
in this case, or that the claimed MS is causally related to 
service.  The veteran is a layman, and as such he is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his opinion 
"diagnosing" the claimed MS and linking the claimed 
disability with service has no probative value.  

The competent medical evidence indicates the veteran does not 
have MS.  As the claimed disability is not shown to exist by 
competent medical evidence, there can be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Even 
if the veteran now had MS, there is no competent evidence 
that it existed in service or was manifest within the 7-year 
presumptive period after service, nor does the competent 
medical evidence link it to service.

The preponderance of the evidence is against the veteran's 
claim for service connection for MS.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for MS is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

